DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8) in the reply filed on 1/13/2021 is acknowledged.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/13/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Manabe (US 2009/0226770).
As to claim 1, Manabe discloses a fuel cell system ([0006], [0021], figure 1):
a fuel cell (figure 1, #100, [0033]);
a reactant gas supply section configured to supply the fuel cell with a fuel gas and an oxidation gas that are reactant gases (figure 1 #1 and #2, [0033]);
a converter configured to take out a current and a voltage from the fuel cell toward a load and control the current and the voltage (figure 1 #47 and #48, [0046], the current sensor takes out a current and sends the current to the controller #3 thus taking out the current and controlling the current, the voltage sensor does the same thing for the voltage);
an alternating-current superimposing unit configured to superimpose an alternating-current signal on one of the current and the voltage taken out from the fuel cell by the converter (figure 1 #38 and #39, [0049]);
a phase difference deriving unit configured to extract an alternating-current component from an output of the fuel cell and derive a phase difference that is a phase lag of an alternating-current voltage relative to an alternating current in the alternating-current component (figure 1, #32-36, [0052]-[0054] and [0075], within paragraph [0075], the AC impedance is determined on the basis of the phase difference and gains between the voltage component and the current component); and
a first inference unit configured to infer that a wet state of the fuel cell is an inappropriate wet state corresponding to an excessively wet state or an excessively dry state, 
As to claim 2, Manabe discloses wherein, the first inference unit determines that the magnitude of the change in the value of the parameter has exceeded the predetermined criterion, when an amount of change in the value of the parameter during the first measurement period has exceeded a predetermined criterion value for the parameter (figures 3 and 4, the figures show when the parameters are re-adjusted and thus are determining if the values exceed predetermined limits). 
As to claim 3, Manabe discloses wherein,  the first inference unit determines that the magnitude of the change in the value of the parameter has exceeded the predetermined .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (JP 2014-207049 as cited within the IDS), and further in view of Manabe.
As to claim 1, Matsumoto discloses a fuel cell system ([0007], figure 1, [0013]-[0018]):
a fuel cell (figure 1 #100, [0013]-[0018]);
a reactant gas supply section configured to supply the fuel cell with a fuel gas and an oxidation gas that are reactant gases (figure 1 #3 and #4, [0013]-[0018]);
a converter configured to take out a current and a voltage from the fuel cell toward a load and control the current and the voltage ([0066], voltage sensor, the voltage sensor is taking out a voltage of the fuel cell, [0014], the load is the vehicle that the fuel cell is supplying power towards);
an alternating-current superimposing unit configured to superimpose an alternating-current signal on one of the current and the voltage taken out from the fuel cell by the converter ([0007], [0066], [0073]);

a first inference unit ([0007], impedance detection unit and deterioration detection unit, [0083] and [0084]) configured to infer that a wet state of the fuel cell is an inappropriate wet state corresponding to an excessively wet state or an excessively dry state ([0008], [0096] and [0097]), 
Matsumoto is silent to immediately after a magnitude of a change in a value of at least one of parameters that are a flow rate of the reactant gas supplied to the fuel cell, a stoichiometric ratio of the reactant gas, and an output current of the fuel cell, during a predetermined first measurement period is determined to have exceeded a predetermined criterion, an absolute value of an amount of change in the phase difference during a predetermined second measurement period has become equal to or larger than a predetermined criterion value for the phase difference. This is because Matsumoto is silent to when to perform the test on the fuel cell. However, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to perform the test once the fuel cell was up and running to make sure the fuel cell was running properly as a mere obvious to try given a finite number of options i.e. during start up, during shut down, during normal running condition or during changes in running conditions (see MPEP 2143 I (E)). 
Also, Manabe discloses a fuel cell system ([0006], [0021], figure 1): a fuel cell (figure 1, #100, [0033]); a reactant gas supply section configured to supply the fuel cell with a fuel gas 
As to claim 2, modified Matsumoto discloses wherein, the first inference unit determines that the magnitude of the change in the value of the parameter has exceeded the predetermined criterion, when an amount of change in the value of the parameter during the first measurement period has exceeded a predetermined criterion value for the parameter ([0008] the phase angle, [0066], impedance, [0073] reaction resistance and [0081] frequency; Matsumoto). 
As to claim 3, modified Matsumoto discloses wherein,  the first inference unit determines that the magnitude of the change in the value of the parameter has exceeded the predetermined criterion, when a ratio of an amount of change in the value of the parameter during the first measurement period to a value of the parameter at start of the first measurement period has exceeded a predetermined criterion value for the parameter ([0008] the phase angle, [0066], impedance, [0073] reaction resistance and [0081] frequency; Matsumoto, note the changes could be put into ratio forms, see MPEP2112.01, also the 
As to claim 4, modified Matsumoto discloses wherein,  when the first inference unit infers that the wet state is the inappropriate wet state, the first inference unit infers that the wet state is the excessively wet state when the amount of change in the phase difference has a negative value, and infers that the wet state is the excessively dry state when the amount of change in the phase difference has a positive value ([0008], [0065] and [0066], as the impedance increases the electrolyte membrane is dry, thus an increase i.e. positive is dry and a decrease i.e. negative is wet). 
As to claim 5, modified Matsumoto discloses further comprising a gas control unit configured to control the reactant gas supply section, wherein the gas control unit causes the reactant gas supply section to: decreasing an amount of at least one of the fuel gas and the oxidation gas supplied to the fuel cell, when the first inference unit has inferred that the wet state is the excessively wet state; and increasing an amount of at least one of the fuel gas and the oxidation gas supplied to the fuel cell, when the first inference unit has inferred that the wet state is the excessively dry state (figure 1 #7, the control unite is the controller; [0096] when it is in the wet state the cathode gas is reduced thus increasing the stoichiometric ratio of the reactant gas, [0097] when in the dry state the cathode gas is increased and thus decreasing the stoichiometric ratio of the reactant gas; Matsumoto). Furthermore, Matsumoto also discloses changing the anode gas supply ([0079], Matsumoto). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the to use the anode gas flow rate inversely to the cathodes gas flow rate as a mere obvious to try given a 
As to claim 6, modified Matsumoto discloses further comprising a gas control unit configured to control the reactant gas supply section, wherein the gas control unit causes the reactant gas supply section to:
increase the stoichiometric ratio of the reactant gas supplied to the fuel cell, when the first inference unit has inferred that the wet state is the excessively wet state; and
decrease the stoichiometric ratio of the reactant gas supplied to the fuel cell, when the first inference unit has inferred that the wet state is the excessively dry state (figure 1 #7, the control unite is the controller; [0096] when it is in the wet state the cathode gas is reduced thus increasing the stoichiometric ratio of the reactant gas, [0097] when in the dry state the cathode gas is increased and thus decreasing the stoichiometric ratio of the reactant gas; Matsumoto).  
As to claim 7, modified Matsumoto discloses further comprising an output control unit configured to control the output current of the fuel cell, wherein:
the output control unit decreases the output current when the first inference unit has inferred that the wet state is the excessively wet state; and
the output control unit increases the output current when the first inference unit has inferred that the wet state is the excessively dry state (figure 1 #7, the control unite is the controller; [0096] when it is in the wet state the cathode gas is reduced thus the output would also be reduced as one of the reactants has decreased, [0097] when in the dry state the cathode gas is increased and thus the output would increase as there is more oxygen would react with more hydrogen and thus increase output also shifting the equation; Matsumoto). 
As to claim 8, modified Matsumoto discloses further comprising: a storage unit configured to store a relation between an amount of moisture inside the fuel cell and the phase difference ([0008] the phase angle, [0066], impedance, [0073] reaction resistance and [0081] frequency; Matsumoto, as there is a relationship there is a correlation to the amount of moisture); and a second inference unit configured to infer the amount of moisture inside the fuel cell with reference to the relation stored in the storage unit by using the phase difference derived by the phase difference deriving unit ([0067] and [0078] discuss the changing of the fuel cell over time and readjusting the parameters; Matsumoto, this is also well known and obvious to one of ordinary skill within the art at the time of the effective filling date of the invention as a mere combining prior art elements according to known methods to yield predictable results see Manabe figures 3 and 4). 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRIAN R OHARA/Examiner, Art Unit 1724